Motion to allow appeal to the Court of Appeals granted. The court certifies that a question of law has arisen which in its opinion ought to be reviewed by the Court of Appeals, and hereby certifies the following question: Do the separate defense and counterclaim set forth in the answer of the defendants, Louis Danzig and Charlotte Sattler, state facts sufficient to constitute a separate defense and counterclaim? Motion for stay pending the hearing and determination of the appeal granted. Present — Hill, P. J., Rhodes, Crapser and Heffernan, JJ. [See, ante, p. 864.]